Hoar, J.
Three questions arise upon this bill of exceptions :
1st. Was the payment made by the defendants of the advance *212wages due to the plaintiffs in these actions the proper subject of a “ custom ” of the port of Boston ?
2d. Was the custom proved at the trial a reasonable custom ?
3d. Was the payment proved to have been made according to the custom ?
A negative answer to either of these questions would require the judgment of the court below to be set aside, and a new trial granted; and we are of opinion that neither can be answered affirmatively.
1. The seamen made a written contract directly with the owners. By the terms of that contract they were entitled to receive a stipulated sum as advance wages. The custom relied on in the defence is a custom for the owners to pay this advance to their shipping agent, who is employed by them to procure a crew, and for him in his turn to pay it to the boardinghouse keeper who brings the seamen to him. It is not a question of the meaning of terms in a contract, which have a meaning peculiar to the port of Boston, and known to the contracting parties. The contract is intelligible and complete in itself. It obliges-the defendants to pay, and entitles the plaintiffs to receive, a certain sum of money at a certain time. Under such a contract, we do not think the mode of payment is the proper subject of a custom, and no authority has been cited in support of such a proposition. It would amount to a custom of seamen to employ a certain class of agents; a custom for the owners to transfer the direct personal responsibility resting upon them to another, and perhaps an irresponsible party. There are many usages of trade, which have nothing to do with the contracts of parties, and which cannot be set up to modify or control them. It is very customary for merchants to pay their debts by checks upon a bank, and this may be very well known to persons who deal with them, and yet no one is bound to receive a check in discharge of a promise to pay money. It may be a custom in some kinds of business to pay workmen in orders for goods; or in goods kept for sale by their employer; or not to pay wages punctually at the time they are due; and the fears or necessities of the laborer may induce him to yield to the custom, and *213accept payment in a manner or at a time convenient to the employer ; but it would hardly be contended that such a custom could be regarded in determining the legal effect of a written agreement. We fear it would not be difficult to prove a custom in many ports to defraud and impose upon seamen in various ways ; a custom to subject their persons and property to a kind and degree of control which has its origin only in their ignorance and vices; but these are not the customs which give an interpretation to their contracts.
2. But if there could be a custom respecting the manner of payment of the plaintiffs’ wages, we do not consider the custom proved in these cases a reasonable or proper custom. It is a custom for one of the contracting parties to put himself under the tutelage or guardianship of a particular class of men, and interferes with his right to the direct control and enjoyment of the fruits of his own labor. It seems to require that the sailor should be in the charge of some boarding-house keeper, and either be in debt to him, or bound to deal with him for the future. Unfortunately this is too often the actual fact. The power which the keepers of boarding-houses for seamen practically exercise over their customers is liable to great abuse, and we cannot think it wise or salutary that it should receive any extension or encouragement. A custom is not reasonable, which allows a payment by the owners to their own agent, with a payment by him to some boarding-house keeper whom the sailor is under no legal obligation, and may not choose, to constitute and trust as his agent. A principle nearly analogous was applied in the case of Bowen v. Stoddard, 10 Met. 381.
3. But whatever the nature of the custom, the evidence in the cases before us did not show that it had been complied with. The money was not even paid by the owners to the shipping agent at the time it was due, but was charged by him in account. It does not appear that the plaintiffs had any relations to a boarding-house keeper, or that the advance wages have ever been paid to any one for their use. If any bparding-house keeper, authorized by them to receive the money, had actually received it, so that it had gone in any manner to their use, the *214defence might have been placed upon the ground of agency, But it certainly cannot be maintained that the defendants can discharge themselves by a mere transfer of their obligation to their own agent. Exceptions sustained.